ELECTRONIC RECORD                                   5lO*t$
                                                                                  571-t*
                                                                                  572 -tS
COA #      11-13-00094-CR                        OFFENSE:        19.03-01


           Victor White v.
STYLE:     The State of Texas                    COUNTY:         Ector


COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    358th District Court


DATE: 3/26/15                    Publish: NO     TC CASE #:      D-38;103




                        IN THE COURT OF CRIMINAL APPEALS



         Victor White v.                                                 *VHS 510-/S
style:   The State of Texas                           CCA#:      PD-0571-15
                                                                                        —512-15
           PRO SB                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    /v/07(;'cP-tP/S                              SIGNED:                           PC:

JUDGE:    tM- ClMAy^—                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD